                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

MARIA L. PORRAS,                                          §
                                                          §
                  Plaintiff,                              §
                                                          §
v.                                                        §     Civil Action No. 3:18-CV-2870-BH
                                                          §
ANDREW SAUL,                                              §
COMMISSIONER OF THE SOCIAL                                §
SECURITY ADMINISTRATION,                                  §
                                                          §
                  Defendant.                              §     Consent1

                               MEMORANDUM OPINION AND ORDER

         Based on the relevant filings, evidence, and applicable law, the Commissioner’s decision is

AFFIRMED.

                                              I. BACKGROUND

         Maria P. (Plaintiff) seeks judicial review of a final decision by the Commissioner of Social

Security (Commissioner)2 denying her claim for disability insurance benefits (DIB) under Title II

of the Social Security Act. (See docs. 1; 21.)

A.       Procedural History

         On February 6, 2012, Plaintiff filed an application for DIB, alleging disability beginning on

April 1, 2011. (doc. 14-1 at 322-25.)3 Her claim was denied initially and upon reconsideration. (Id.



         1
          By consent of the parties and the order of transfer dated January 16, 2019 (doc. 18), this case has been
transferred for the conduct of all further proceedings and the entry of judgment.
         2
           At the time this appeal was filed, Nancy A. Berryhill was the Acting Commissioner of the Social Security
Administration, but Andrew Saul became the Commissioner of the Social Security Administration on June 17, 2019,
so he is automatically substituted as a party under Fed. R. Civ. P. 25(d).
         3
        Citations to the record refer to the CM/ECF system page number at the top of each page rather than the
page numbers at the bottom of each filing.
at 158, 167.) Plaintiff requested a hearing before an Administrative Law Judge (ALJ), and

personally appeared and testified on September 23, 2014. (Id. at 52-75.) On January 16, 2015, the

ALJ issued a decision finding her not disabled and denying her claim for benefits. (Id. at 116-33.)

Plaintiff timely appealed the ALJ’s decision to the Appeals Council. (Id. at 232.) The Appeals

Council granted her request for review on May 5, 2016, vacated the ALJ’s decision, and remanded

the case for further consideration. (Id. at 139-43.)

         On remand, the ALJ conducted another hearing on June 7, 2017, and Plaintiff personally

appeared and testified. (Id. at 76-97.) On October 25, 2017, the ALJ issued a decision again finding

her not disabled and denying her claim for benefits. (Id. at 28-40.) Plaintiff timely appealed the

ALJ’s decision to the Appeals Council. (Id. at 319.) The Appeals Council denied her request for

review on June 29, 2018, making the ALJ’s decision the final decision of the Commissioner. (Id.

at 6-9.) Plaintiff timely appealed the Commissioner’s decision under 42 U.S.C. § 405(g). (See doc.

1.)

B.       Factual History

         1.       Age, Education, and Work Experience

         Plaintiff was born on September 5, 1970, and was 43 years old at the time of the first hearing

before the ALJ. (doc. 14-1 at 57, 322.) She had a limited education and could not communicate in

English. (Id. at 57.) She had past relevant work experience as a package sorter, assembly line

worker, and housecleaner. (Id. at 89.)

         2.       Medical Evidence4

         On April 14, 2011, Plaintiff presented to Las Colinas Medical Center (LCMC) with a back


         4
           Because the ultimate resolution of this case is based on Plaintiff’s physical impairments, it is unnecessary
to recite the psychological and psychiatric evidence.

                                                           2
injury. (doc. 14-1 at 698-700.) She reported that she fell at work, and a 300-pound box landed on

her abdomen and left leg. (Id. at 699.) She complained of pain in her abdomen, lower back, and both

wrists, mild pain upon weight bearing, and inability to walk. (Id.) She was alert, oriented, and

displayed no acute distress, and physical examination was normal other than mild tenderness to the

abdomen, back, both wrists, and upper left thigh. (Id. at 699-700.) X-rays of both wrists, right

femur, L5 spine series, and pelvis were negative, and an abdomen CT scan was normal other, than

a right ovarian cyst. (Id. at 700, 720-26.) Clinical impressions were sprain, contusion, and right

ovarian cyst, and she was prescribed Vicodin for pain. (Id. at 700.)

       On April 15, 2011, Plaintiff established treatment with Hector Gonzalez, D.O., for her back

pain. (Id. at 732-37.) She reported mild, sharp pain to her back and right buttock, was unable to

ambulate, and had difficulty standing. (Id. at 734.) She had tenderness and muscle rigidity in the

lower back and pain radiation into the right buttock. (Id. at 735.) Dr. Gonzalez noted that she was

tearful, exhibited symptom magnification, and was difficult to examine because she was non-

cooperative. (Id.) He also noted that she refused to use a cane and instead requested a walker. (Id.)

Dr. Gonzales assessed sprain lumbar region, muscle spasms, and sciatica, and administered a pain

injection. (Id. at 736.) He opined that she would be able to return to work with the following

restrictions: no standing, kneeling/squatting, bending/stooping, pushing/pulling, twisting, walking,

climb stairs/ladders, overhead reaching, or lifting/carrying. (Id. at 737.)

       Plaintiff attended six physical therapy sessions in April and May 2011. (Id. at 740-43, 749-

52, 755-56.) On April 19, 2011, she had an antalgic gait with bilateral axillary crutches, needed

crutches to support herself, and was positive for symptom magnification. (Id. at 741.) She was

unable to heel/toe walk and squat and had limited lumbar spine range of motion, and straight leg


                                                  3
testing was positive on the left. (Id.) On May 5, 2011, she reported no pain relief from therapy and

refused to attempt weight-bearing without crutches. (Id. at 752.) At her final therapy session on

May 13, 2011, she had severe pain and diffuse tenderness to touch at pelvic area and could only

tolerate three exercises. (Id. at 755.) The therapist noted that the treatments were ineffective at

reducing pain and functional deficits. (Id.)

       Plaintiff visited Dr. Gonzales nine times for treatment between April 19, 2011 and July 14,

2011. (Id. at 738-39, 744-45, 747-48, 753-54, 757-66, 771-72, 775-76.) At each appointment, she

reported little pain improvement and continued to rely on crutches to ambulate. (Id.) Her pain was

described as sharp in quality, mild in severity, and intermittent in frequency. (Id.) She exhibited

abnormal posture or gait, tenderness, restricted range of motion of the back, positive straight leg

raise test, and symptom magnification. (Id.) Dr. Gonzales opined that Plaintiff was able to return

to work with the same restrictions recommended on April 15, 2011. (Id. at 738, 744, 747, 753, 757,

761, 765, 771, 775.)

       On June 1, 2011, a lumbar spine MRI showed very subtle retrolisthesis with a 3-4 mm right

paracentral disc protrusion and annular fissure contacting the right S1 nerve root, producing mild

right subarticular recess. (Id. at 575.) On the same day, a sacrum/coccyx MRI revealed minimal

edema involving the superior lateral aspect of the right sacral ala adjacent to the sacroiliac joint,

which was suspicious for bone contusion. (Id. at 578.)

       On June 8, 2011, Plaintiff presented to R. Craig Saunders, M.D., for an orthopedic

consultation. (Id. at 767-70.) She had difficultly getting on and off the examination table and had

pain on palpation for lumbar muscles. (Id. at 768.) She was unable to flex or extend on request and

had painful range of motion of the hips and right leg. (Id.) Dr. Saunders diagnosed right sacral ala


                                                 4
contusion causing muscle pain in right buttock, retrolisthesis 4 mm at L5-S1, and annular fissure

causing compression of right S1 nerve root. (Id.) He recommended epidural steroid injection for

disc protrusion, right S1 nerve root radiculopathy, core exercises, and Lyrica for neuropathic pain.

(Id.) He opined that Plaintiff’s work injury would prevent her from returning to work until June 22,

2011, and that she be limited to light duty work with no lifting, sitting for two hours, and frequent

breaks. (Id. at 768, 770.)

       On June 22, 2011, Plaintiff presented to Dr. Saunders with back and right leg pain. (Id. at

773.) She had weakness on standing with the right foot, weakness plantar flexion of the right foot,

and decreased ankle jerk on the right. (Id.) She had difficulty walking and continued to use

crutches. (Id.) Dr. Saunders assessed L5-S1 right disc herniation, S1 radiculopathy with new onset

right foot weakness, plantar flexion, and weakness of ankle jerk 1/4 on right and 2/4 on left. (Id.)

He recommended lumbar epidural steroid injection, prescription refills for Lyrica, Hydrocodone,

Flexeril, and Naproxen, and that Plaintiff remain off work. (Id. at 773-74.)

       On July 27, 2011, Plaintiff returned to Dr. Saunders complaining of pain that she rated 10

out of 10 and numbness into both feet. (Id. at 781.) She reported being unable to stand, but could

walk with no antalgic gait. (Id.) Her sitting straight leg raise test was negative, and no weakness

in the right leg was observed. (Id.) Dr. Saunders noted that Plaintiff had disc bulge at L5-S1 with

no improvement of symptoms with lumbar epidural injection. (Id.) He opined that surgery would

not improve her back and leg pain, and released her from his care. (Id.)

       Plaintiff returned to Dr. Gonzales on July 27 and August 10 and 24, 2011. (Id. at 779-80,

783-86.) She reported that her pain was worsening, but continued to describe the pain as sharp,

mild, and intermittent. (Id. at 778, 784, 786.) She also would not ambulate without crutches. (Id.)


                                                 5
Dr. Gonzales assessed sprain lumbar region, other back symptoms, sciatica, and disc displacement.

(Id. at 779, 783, 785.) He recommended that Plaintiff return to work with the following restrictions

for her back: no kneeling/squatting, bending/stooping, pushing/pulling, twisting, climbing

stairs/ladders, overhead reaching, or lifting/carrying and no more than two hours standing or

walking. (Id.) On August 24, 2011, Dr. Gonzales opined that these restrictions were expected to

last through September 7, 2011. (Id. at 785.)

       On August 6, 2011, Plaintiff presented to David Gilbert, D.O., for a Designated Doctor

Examination (DDE). (Id. at 651.) Dr. Gilbert opined that Plaintiff had reached clinical maximum

medical improvement (MMI), and assigned her a 0 percent whole person impairment rating. (Id.)

Dr. Gonzales agreed with Dr. Gilbert’s certification of MMI and 0 percent impairment rating. (Id.)

       On September 15, 2011, Plaintiff presented to Michael Holder, D.C., for an alternative

impairment rating. (Id. at 507.) She reported constant pain in her lumbar region that was very sharp

and burning and radiated into both legs. (Id.) She also had abdominal pain, constipation, and

bladder control difficulties. (Id.) Dr. Holder noted decreased range of motion in the lumbar region

due to pain and decreased sensation and paraesthesia at the right L5 and S1 dermatomal levels. (Id.)

He assessed lumbar neuritis or radiculitis, lumbar disc displacement, myofascitis, abdominal pain,

and other injury to trunk. (Id.)

       Plaintiff was also examined by Voranart Kukai Sunakapakdee, D.C., for a functional capacity

evaluation (FCE). (Id. at 616-30.) She reported intense pain when lifting less than 10 pounds and

had difficulties with the tests for stooping, bending, kneeling, crouching, repetitive crouching,

walking, climbing, standing, pushing and pulling due to pain. (Id. at 620.) Dr. Sunakapakdee noted

that Plaintiff had difficulty with lumbar range of motion, and her “repetitive” biomechanical ability


                                                 6
was 10% of accepted norms. (Id. at 617.) She had extreme difficulty with lumbar pain while lifting

less than 10 pounds, which indicated that she would be unable to safely perform various lifting

maneuvers in a work environment. (Id.) Dr. Sunakapakdee noted that she displayed “excellent

effort during strength examinations” and cooperated fully in all activities requested. (Id. at 617-18.)

He recommended that Plaintiff not return to work because she did not meet the medium physical

demand level required by her job. (Id. at 617.) Dr. Holder agreed that Plaintiff was unable to return

to work. (Id. at 507.)

        On September 21, 2011, Plaintiff presented for Nerve Conduction Velocity (NCV) and

Electromyography (EMG) tests. (Id. at 569-74.) The NCV was abnormal because prolonged right

sural latency indicated trauma or entrapment of the right sural nerve at the ankle. (Id. at 569.) The

EMG was normal with no evidence of radiculopathy. (Id. at 570.)

        On September 27, 2011, Plaintiff presented to Charles E. Willis, II, M.D., with low back pain

radiating to the right leg. (Id. at 521-22.) She rated her pain 8/10 in intensity and stated that the pain

limited her ability to work, exercise, and “have fun.” (Id. at 521.) She reported increased pain with

prolonged sitting, standing, walking, working, sleeping, and lifting. (Id.) Dr. Willis noted that she

had conservative care, physical therapy, and manipulations, and she appeared moderately distressed

with no signs of symptom magnification. (Id. at 521-22.) Physical examination showed 40%

decreased range of motion of the lumbar spine, decreased sensation right lower extremity L5-S1

distribution, decreased reflex in right lower extremity patellar and Achilles, and decreased motor

function right lower extremity 3/5. (Id.) She used crutches for assistance with ambulation, and her

gait was antalgic. (Id. at 522.) Dr. Willis assessed chronic low back pain, lumbar disc displacement,

lumbar radiculopathy, and urinary incontinence, and he recommended urology consultation for


                                                    7
incontinence and orthopedic consultation for possible back surgery. (Id.)

        On October 7, 2011, Plaintiff presented to Francisco Batlle, M.D., for surgical consultation.

(Id. at 514-16.) Dr. Batlle physically examined Plaintiff and noted decreased lumbar range of

motion in forward flexion secondary to pain. (Id. at 515.) Her gait was antalgic, and she had marked

difficulty with toe walking, less difficulty with heal walking, and difficulty with tandem walk

“secondary to pain.” (Id.) Straight leg raising was positive bilaterally at 45 degrees and sensory

examination revealed hypoesthetic region in the L5 and S1 distributions on the right to pin prick and

light touch. (Id. at 516.) Dr. Batlle assessed lumbar spondylolisthesis L5-S1 grade I, radiculopathy,

herniated nucleus pulposus at L5-S1, mechanical/discogenic pain syndrome at L5-S1, and lumbago,

and recommended epidural steroid therapy for symptomatic relief and further lumbar spine imaging

for surgical determination. (Id.)

        On October 13, 2011, Plaintiff returned to Dr. Willis for a follow-up visit. (Id. at 523-25.)

She reported sharp, aching and shooting pain in the low back bilaterally that radiated into both legs,

which precluded her from carrying out activities of daily living. (Id. at 523.) She exhibited an

antalgic gait favoring the right side and decreased ranges of motion in the lumbar spine on all planes.

(Id.) Palpation evaluation showed severe pain in the left and right iliolumbar group of the low back.

(Id. at 524.)

        On November 1, 2011, a lumbar spine MRI showed mild disc bulges at L4-L5 and L5-S1,

moderate chronic T11-T12 discogenic degeneration, spinal canal widely patent throughout, and no

significant neuroforaminal stenosis. (Id. at 529.)

        On November 8, 2011, Plaintiff returned to Dr. Willis and reported some improvement with

pain and sleep, but continued experiencing lower back pain. (Id. at 541.)


                                                  8
       On November 23, 2011, Plaintiff presented to Dee Martinez, M.D., with severe lower back

pain. (Id. at 534.) She reported her symptoms exacerbated when sitting or standing in one position

for more than 10 minutes, and that she used crutches to walk. (Id.) Examination showed moderately

restricted range of motion by 25% in lumbar flexion, extension, and lateral bending; decreased

motor strength; diminished deep tendon reflex at the right ankle; and straight leg raising positive

bilaterally at 75 degrees. (Id.) She walked with an antalgic gait and was unable to heel or toe walk.

(Id.) Dr. Martinez opined that she required spinal surgery to alleviate her current symptoms because

she had failed to respond to other forms of conservative medical care. (Id.)

       On December 6, 2011, Plaintiff returned to Dr. Batlle for a follow-up. (Id. at 531-33.) She

reported no significant improvement in symptomatology from epidural steroid therapy, and rated

her pain as 9/10 that worsened after prolonged sitting, standing, coughing, sneezing, or Valsalva

maneuver. (Id. at 531.) She also continued to experience intermittent urinary incontinence. (Id.)

Dr. Batlle reviewed her November 1, 2011 lumbar spine MRI and opined that she would not benefit

from surgery. (Id. at 532-33.) He recommended additional epidural steroid therapy and chronic

pain management therapy. (Id. at 533.)

       On December 7, 2011, a lumbar spine MRI appeared stable overall in comparison to the one

on November 1, 2011. (Id. at 583.) It showed no acute fracture or subluxation and well-preserved

intervertebral disc spaces with cholecystectomy clips present. (Id.) Mild dextro scoliotic curvature

of the lumbar spine was considered positional in nature. (Id.)

       On December 22, 2011, Plaintiff presented to Dr. Sunakapakdee for a second FCE. (Id. at

667-81.) She demonstrated lumbar range of motion and static strength improvements in her lumbar

region since her first FCE in September 2011, but continued to experience problems with low back


                                                 9
pain and lumbar weakness. (Id. at 668, 670.) Dr. Sunakapakdee opined that Plaintiff was unable

to work a 40-hour work week without pain because she could not occasionally lift, carry, push, or

pull less than 10 pounds; crouch, knee, stoop, climb or repeat biomechanical movements; and stand

or sit for prolonged periods. (Id. at 672.) He concluded that her current sedentary physical demand

level precluded her from returning to her medium physical demand level job. (Id. at 667-68.)

       On January 3, 2012, Plaintiff returned to Dr. Willis with lower back pain and right leg

numbness. (Id. at 586.) Physical examination showed lumbar paraspinal tenderness with decreased

range of motion, positive deficits to the right lower extremities at L5-S1 and motor deficits to the

right lower extremities, antalgic gait, decreased reflex at the right Achilles, positive gowers, and

positive straight leg raising. (Id.) Dr. Willis opined that it was medically necessary to perform a

lumbar epidural steroid injection because Plaintiff had failed conservative treatment. (Id.) He

performed this injection on January 20, 2012. (Id. at 576-77.)

       On February 16, 2012, Plaintiff presented to John Pearson, D.C., for an alternative

impairment rating. (Id. at 495-500.) Orthopedic lumbar evaluation showed positive tenderness to

palpation at L5-S1; negative toe walk, heel walk, and sciatic notch; decreased range of motion;

palpable muscle spasms; and positive bilateral straight leg raises. (Id. at 499.) Dr. Pearson assessed

sciatica, abdominal contusion, and herniated disc at L5-S1, and recommended completion of the

epidural steroid injection series. (Id. at 500.) He opined that Plaintiff had not reached MMI and was

likely to reach MMI on or about May 18, 2012. (Id. at 495.)

       On March 13, 2012, Frederick Cremona, M.D., a state agency medical consultant (SAMC),

completed a physical RFC assessment based on the medical evidence. (Id. at 543-50.) Dr. Cremona

opined that Plaintiff could lift and/or carry 10 pounds occasionally and less than 10 pounds


                                                 10
frequently; stand and/or walk (with normal breaks) for a total of two hours in an eight-hour

workday; sit (with normal breaks) for a total of less than six hours in an eight-hour workday; push

and/or pull without limitations, other than shown for lift and/or carry; occasionally climb ramps or

stairs, but never climb ladders, ropes, or scaffolds; occasionally balance, stoop, kneel, crouch, and

crawl; and avoid even moderate exposure to hazards, with no manipulative, visual, or

communicative limitations. (Id. at 544-47.) He also opined that Plaintiff’s alleged severity of

symptoms did not rise to listing levels. (Id. at 548.)

       On April 29, 2013, SAMC Randal Reid, M.D., completed a second physical RFC assessment

for Plaintiff. (Id. at 100-04.) He opined that she could lift and/or carry 20 pounds occasionally and

10 pounds frequently; stand and/or walk (with normal breaks) for about four hours in an eight-hour

workday; sit (with normal breaks) for about six hours in an eight-hour workday; push and/or pull

without limitations, other than shown for lift and/or carry; occasionally climb ramps and stairs, but

never climb ladders, ropes, or scaffolds; unlimited balancing; and occasionally stoop, kneel, crouch,

and crawl, with no manipulative, visual, communicative, or environmental limitations. (Id. at 102-

03.) Dr. Reid also opined that Plaintiff’s physical RFC supported the maximum sustained work

capacity for light work. (Id. at 104.) On September 10, 2013, SAMC Yvonne Post, D.O., affirmed

Dr. Reid’s physical RFC assessment. (Id. 111-13.)

       3.      September 23, 2014 Hearing

       On September 23, 2014, Plaintiff and a vocational expert (VE) testified at a hearing before

the ALJ. (doc. 14-1 at 52-75.) Plaintiff was represented by an attorney. (Id. at 52.)

               a.      Plaintiff’s Testimony

       Plaintiff testified that she had no education beyond completion of the third grade in Mexico


                                                 11
and had little ability to read and write in Spanish. (Id. at 57-58.) She lived with her 11-year old twin

daughters. (Id. at 58.) Her last full-time job was with Fed-Ex until she was injured on the job in

2011. (Id. at 58-59.) She began working part-time for Fed-Ex separating packages, which required

her to carry packages and to stand and walk the whole time, in early 2009, and switched to full-time

in 2010. (Id. at 59-60.) She also pulled packages weighing up to 300 pounds and knocked off

packages that were too heavy to carry. (Id.) From 1997 to 1998, she worked on an assembly line

at Atrium Windows, where she used her feet to pump the machine making holes in the parts of

windows for assembly. (Id. at 60-61.) From 1998 to 2000, she was self-employed caring for up to

four children at her home. (Id. at 61.)

       On April 14, 2011, she injured herself while working at Fed-Ex and went to the emergency

room the same day for treatment. (Id. at 61-62.) The hospital conducted studies for her back and

legs and gave her pain medication and crutches. (Id. at 62.) She used the crutches for a year and

a half, but did not remember exactly when she finished using them. (Id.) She was still being treated

for injuries related to the work-related accident and still needed to take five different pain

medications every night, although she did not remember their names. (Id. at 59, 62-63.) Plaintiff

sometimes took Hydrocodone in the mornings if she had a lot of pain. (Id.) If she took her pain

medication the night before, she could do some cooking and washing, but her older daughter had

to handle the heaviest stuff around the house. (Id. at 63-64.) Every day she went to appointments

with her daughters and then took them to school. (Id.) She cooked and washed dishes, but was

unable to do the stuff she did before. (Id. at 64.) She could watch television for 20 minutes, but

needed to walk around or to lay down for another 20 minutes. (Id.) Her last back injection was in

May or July of 2014, which provided some pain relief for a month. (Id.) In 2012, she tore the


                                                  12
ligaments in her right hand and was prescribed the same pain medication for her back pain. (Id. at

66.)

          Plaintiff had been using crutches for a year and a half because she lacked strength in her legs,

and full weight on her legs made her cry. (Id. at 66-67.) If she had increased back pain, she needed

to use the cane issued to her by Parkland, which she used two to three times a week depending on

her pain, and she agreed that it was needed because of her work injury at Fed-Ex. (Id. at 67.) She

wore the same back brace a doctor gave her in 2011, which helped because her feet did not function

well. (Id. at 68.) She had been unable to pick up anything heavy or to work anywhere since her

accident. (Id.) In 2011, she was unable to walk around the house and needed someone to help her

get out of bed. (Id. at 68-69.) At that time, she could only walk for about four minutes before

needing to lie down, and her pain worsened while sitting. (Id. at 69.) Since 2011, her back pain had

level remained the same, except she no longer used crutches. (Id.) She drove less than once a week

and only when she went to medical appointments or the store, and she did not drive in 2011. (Id. at

69-70.)

                 b.       VE’s testimony

          The VE testified that Plaintiff had previous work experience as a parcel post clerk, which

was heavy work with a SVP of 3, as a unit assembler, which was medium work with a SVP of 4, and

a child monitor, which was medium work with a SVP of 3. (Id. at 72.) A hypothetical individual

with the same age, marginal education, and work history as Plaintiff would not be able to sustain

her prior work with the following limitations: lift and/or carry 20 pounds occasionally and 10 pounds

frequently; sit and stand/walk six hours in an eight-hour workday with normal breaks; sit/stand

option with ability to change positions every 30 to 45 minutes to relieve pain or discomfort;


                                                    13
occasionally climb ramps or stairs; never climb ladders, ropes, or scaffolds; occasionally stoop,

kneel, crouch, and crawl; frequently balance; and understand, remember, and carry out simple

instructions and perform simple tasks. (Id. at 72-73.) There was other available work that the

hypothetical person could perform, including ticket seller (light and SVP-2) with one million jobs

nationally; office helper (light and SVP-2) with 100,000 jobs nationally; and mail clerk (light and

SVP-2) with 70,000 jobs nationally. (Id. at 73.) If the same hypothetical person was further limited

to occasional use of an assistive device for ambulation, and occasional use of right upper extremity

for reaching, handling, or grasping, she would be precluded from these jobs. (Id. at 73-74.) A person

unable to consistently and effectively communicate in English, both speaking and reading, would

also be precluded from these jobs. (Id. at 74.) The VE’s testimony was consistent with the DOT,

except the sit/stand and cane limitations were based on his professional opinion. (Id.)

       4.      June 7, 2017 Hearing

       On remand, Plaintiff and the VE testified at a second hearing before the ALJ on June 7, 2017.

(doc. 14-1 at 76-97.) Plaintiff was represented by an attorney. (Id. at 76.)

               a.      Plaintiff’s Testimony

       Plaintiff testified that she lived with her two 14-year old daughters, drove herself to the

hearing, and would drive her daughters to school and their appointments during the week. (Id. at 81.)

She never went to school, but went to a local college for two to three months to learn how to read.

(Id. at 82-83.) She could read and write “a little bit” in Spanish. (Id. at 83.) She could not read or

speak any English and could only understand a little bit of English. (Id. at 83, 87-88.) In 1997, she

worked on the assembly line at Atrium Windows and had various duties including assembling,

cleaning windows, and sweeping. (Id. at 83.) She received instructions by someone demonstrating


                                                 14
the tasks. (Id.) From 2000 to 2002, she washed dishes and prepared salads at a local school district.

(Id. at 84.) She cleaned homes and babysat, off and on, from 1998 to 2011. (Id.) In 2010 and 2011,

she worked at Fed-Ex, separating packages coming in on the line. (Id.)

          While working at Fed-Ex, Plaintiff pulled a 400-pound box that came loose, fell on top of

her, and knocked her over. (Id. at 84-85.) During the period between the accident and December

2011, she was only able to walk 10 to 15 minutes without assistance and would then need to lie

down on the bed. (Id. at 85.) After her accident, she had ion issues, where urine came out every

time she laughed or coughed. (Id. at 86.) She had surgery correcting the problem two years ago.

(Id.) She was not the same since the accident and felt worse as time went by; her legs and buttocks

would numb and tingle, and her pain was worsening. (Id. at 86-87.) She was unable to lift anything

with her right hand, and immediately after her accident, she could only lift less than ten pounds. (Id.

at 87.)

                 b.     VE’s testimony

          The VE testified that Plaintiff had previous work experience as a housecleaner, which was

light work with a SVP of 2, as an assembly line worker, which was medium work with a SVP of 2,

and as a package sorter, which was medium work with a SVP of 2. (Id. at 89.) A younger individual

who was illiterate and did not speak English would not be able to sustain Plaintiff’s prior work with

the following limitations: lift and/or carry 20 pounds occasionally and 10 pounds frequently; stand

and walk six hours in an eight-hour workday; sit six hours in an eight-hour workday with an option

to change positions every 30 to 45 minutes; occasionally climb ramps or stairs, but never climb

ladders, ropes, or scaffolds; occasionally stoop, kneel, crouch, and crawl; frequently balance; and

understand, remember, and carry out simple instructions and perform simple tasks. (Id. at 90.)


                                                  15
There was other available work that the hypothetical person could perform, all sedentary with a SVP

of 2, including lens inspector with 16,000 jobs nationally; film inspector with 22,000 jobs nationally;

and clothing inspector with 70,000 jobs nationally. (Id. at 91.) Lens inspector and film inspector

both had a reasoning level of two, while a clothing inspector had a reasoning level of one. (Id. at

92.) These jobs would not tolerate unscheduled daily bathroom breaks for incontinence. (Id. at 92-

93.) They did not require interaction with the public or coworkers, but required the ability to stay

on task for at least two hours in duration. (Id. at 93-95.)

C.     ALJ’s Findings

       The ALJ issued her decision denying benefits on October 25, 2017. (doc. 14-1 at 28-40.)

At step one, the ALJ found that Plaintiff had not engaged in substantial gainful activity during the

period from her alleged onset date of April 1, 2011 through her date last insured of December 31,

2011. (Id. at 30.) At step two, the ALJ found that she had the following severe impairments: L5-S1

right disc herniation with S1 radiculopathy and grade I lumbar spondylolisthesis. (Id.) Despite

those impairments, at step three, the ALJ found that Plaintiff had no impairment or combination of

impairments that met or equaled the severity of one of the impairments listed in the social security

regulations. (Id. at 33.)

       Next, the ALJ determined that Plaintiff retained the RFC to perform less than the full range

of sedentary work, and included the following limitations: lift and/or carry 20 pounds occasionally

and 10 pounds frequently; sit for six hours in an eight-hour workday; stand and/or walk for four

hours in an eight-hour workday with the option to sit or stand every 30 to 45 minutes to change

positions; occasionally climb ramps or stairs, but never climb ladders, ropes, or scaffolds; frequently

balance; occasionally stoop, kneel, and crawl; and understand, carry out, and remember only simple


                                                  16
instructions and perform only simple tasks due to preoccupation with pain. (Id. at 33-34.)

       At step four, the ALJ determined that Plaintiff was unable to perform any past relevant work.

(Id. at 38.) At step five, the ALJ found that transferability of job skills was not an issue because

Plaintiff’s past relevant work was unskilled, but considering her age, education, work experience,

and RFC, there were jobs that existed in significant numbers in the national economy that she could

perform. (Id. at 38-39.) Accordingly, the ALJ determined that Plaintiff had not been under a

disability, as defined by the Social Security Act, from April 1, 2011, the alleged onset date, through

December 31, 2011, the date last insured. (Id. at 39.)

                                    II. LEGAL STANDARD

       Judicial review of the Commissioner’s denial of benefits is limited to whether the

Commissioner’s position is supported by substantial evidence and whether the Commissioner

applied proper legal standards in evaluating the evidence. Greenspan v. Shalala, 38 F.3d 232, 236

(5th Cir. 1994); 42 U.S.C. § 405(g), 1383(C)(3). Substantial evidence is defined as more than a

scintilla, less than a preponderance, and as being such relevant and sufficient evidence as a

reasonable mind might accept as adequate to support a conclusion. Leggett v. Chater, 67 F.3d 558,

564 (5th Cir. 1995). In applying the substantial evidence standard, the reviewing court does not

reweigh the evidence, retry the issues, or substitute its own judgment, but rather, scrutinizes the

record to determine whether substantial evidence is present. Greenspan, 38 F.3d at 236. A finding

of no substantial evidence is appropriate only if there is a conspicuous absence of credible

evidentiary choices or contrary medical findings to support the Commissioner’s decision. Johnson

v. Bowen, 864 F.2d 340, 343-44 (5th Cir. 1988).

       The scope of judicial review of a decision under the supplemental security income program


                                                 17
is identical to that of a decision under the social security disability program. Davis v. Heckler, 759

F.2d 432, 435 (5th Cir. 1985). The relevant law and regulations governing the determination of

disability under a claim for disability insurance benefits are also identical to those governing the

determination under a claim for supplemental security income. See id. Courts may therefore rely

on decisions in both areas without distinction in reviewing an ALJ’s decision. See id.

       To be entitled to social security benefits, a claimant must prove that he or she is disabled as

defined by the Social Security Act. Leggett, 67 F.3d at 563–64; Abshire v. Bowen, 848 F.2d 638,

640 (5th Cir. 1988). The definition of disability under the Social Security Act is “the inability to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A); Anthony v.

Sullivan, 954 F.2d 289, 292 (5th Cir. 1992).

       The Commissioner utilizes a sequential five-step inquiry to determine whether a claimant

is disabled:

       1.      An individual who is working and engaging in substantial gainful activity
               will not be found disabled regardless of medical findings.

       2.      An individual who does not have a “severe impairment” will not be found to
               be disabled.

       3.      An individual who “meets or equals a listed impairment in Appendix 1” of
               the regulations will be considered disabled without consideration of
               vocational factors.

       4.      If an individual is capable of performing the work he has done in the past, a
               finding of “not disabled” must be made.

       5.      If an individual’s impairment precludes him from performing his past work,
               other factors including age, education, past work experience, and residual
               functional capacity must be considered to determine if work can be

                                                 18
               performed.

Wren v. Sullivan, 925 F.2d 123, 125 (5th Cir. 1991) (summarizing 20 C.F.R. § 404.1520(b)-(f)).

       Under the first four steps of the analysis, the burden lies with the claimant to prove disability.

Leggett, 67 F.3d at 564. The analysis terminates if the Commissioner determines at any point

during the first four steps that the claimant is disabled or is not disabled. Id. Once the claimant

satisfies his or her burden under the first four steps, the burden shifts to the Commissioner at step

five to show that there is other gainful employment available in the national economy that the

claimant is capable of performing. Greenspan, 38 F.3d at 236. This burden may be satisfied either

by reference to the Medical-Vocational Guidelines of the regulations or by expert vocational

testimony or other similar evidence. Fraga v. Bowen, 810 F.2d 1296, 1304 (5th Cir. 1987). A

finding that a claimant is not disabled at any point in the five-step review is conclusive and

terminates the analysis. Lovelace v. Bowen, 813 F.2d 55, 58 (5th Cir. 1987).

                         III. RESIDUAL FUNCTIONAL CAPACITY

       Plaintiff presents only one issue for review: “The ALJ’s RFC finding is not supported by

substantial evidence.” (doc. 21 at 1.)

       Residual functional capacity, or RFC, is defined as the most that a person can still do despite

recognized limitations. 20 C.F.R. § 404.1545(a)(1). The RFC determination is a combined “medical

assessment of an applicant’s impairments with descriptions by physicians, the applicant, or others

of any limitations on the applicant’s ability to work.” Hollis v. Bowen, 837 F.2d 1378, 1386-87 (5th

Cir. 1988) (per curiam). It “is an assessment of an individual’s ability to do sustained work-related

physical and mental activities in a work setting on a regular and continuing basis.” Social Security

Ruling (SSR) 96-8p, 1996 WL 374184, at *1 (S.S.A. July 2, 1996). An individual’s RFC should


                                                  19
be based on all of the relevant evidence in the case record, including opinions submitted by treating

physicians or other acceptable medical sources. 20 C.F.R. at § 404.1545(a)(3); SSR 96-8p, 1996

WL 374184, at *1.

       The ALJ “is responsible for assessing the medical evidence and determining the claimant’s

residual functional capacity.” Perez v. Heckler, 777 F.2d 298, 302 (5th Cir. 1985). The ALJ may

find that a claimant has no limitation or restriction as to a functional capacity when there is no

allegation of a physical or mental limitation or restriction regarding that capacity, and no

information in the record indicates that such a limitation or restriction exists. See SSR 96-8p, 1996

WL 374184, at *1. The ALJ’s RFC decision can be supported by substantial evidence even if she

does not specifically discuss all the evidence that supports her decision or all the evidence that she

rejected. Falco v. Shalala, 27 F.3d 160, 163-64 (5th Cir. 1994). A reviewing court must defer to

the ALJ’s decision when substantial evidence supports it, even if the court would reach a different

conclusion based on the evidence in the record. Leggett, 67 F.3d at 564.

       Nevertheless, the substantial evidence review is not an uncritical “rubber stamp” and requires

“more than a search for evidence supporting the [Commissioner’s] findings.” Martin v. Heckler,

748 F.2d 1027, 1031 (5th Cir. 1984) (citations omitted). The Court “must scrutinize the record and

take into account whatever fairly detracts from the substantiality of the evidence supporting the”

ALJ’s decision. Id. Courts may not reweigh the evidence or substitute their judgment for that of

the Secretary, however, and a “no substantial evidence” finding is appropriate only if there is a

“conspicuous absence of credible choices” or “no contrary medical evidence.” See Johnson, 864

F.2d at 343 (citations omitted).

       Plaintiff argues that the medical record “indicates [her] impairments [are] significantly more


                                                 20
limiting than accounted for by the ALJ and restrict [her] functional abilities to such an extent that

she is unable to perform the lifting, carrying, sitting, standing, walking, and persistence requirements

of any work on a sustained basis without excessive breaks.” (doc. 21 at 4-5.)

        Here, the ALJ determined that Plaintiff had the RFC to perform less than the full range of

sedentary work, except she could lift and/or carry 20 pounds occasionally and 10 pounds frequently;

sit for six hours in an eight-hour workday; stand and/or walk for four hours in an eight-hour workday

with the option to sit or stand every 30 to 45 minutes to change positions; occasionally climb ramps

or stairs, but never climb ladders, ropes, or scaffolds; frequently balance; occasionally stoop, kneel,

and crawl; and understand, carry out, and remember only simple instructions and perform only

simple tasks due to preoccupation with pain. (See doc. 14-1 at 33-34.) She explained that she

assessed the RFC based on the entire record and had “considered all symptoms and the extent to

which these symptoms [could] reasonably be accepted as consistent with the objective medical

evidence and other evidence” including opinion evidence. (Id.) She noted and directly considered

the treatment records, imaging studies, the FCEs, and the opinions of Drs. Gonzales, Saunders,

Gilbert, Holder, and the SAMCs. (Id.)

        Dr. Gonzales’ treatment notes exhibited lumbar muscle spasms, tenderness, limited range

of motion, difficulty getting off the examination table, right leg weakness, decreased reflexes and

sensation on the right, an antalgic gait with crutches, and positive straight leg raises. (Id. at 35.) The

ALJ noted that while these neurological deficits were observed during examination, there was also

symptom magnification shown, “which casts significant doubt upon the legitimacy of these physical

examination deficits.” (Id.) Additionally, Plaintiff’s imaging showed “rather benign deficits,”

which further suggested that her lumbar spine impairment was not as severe as her physical


                                                   21
examinations suggested. (Id.) She also referenced the “normal” April 2011 lumbar spine x-ray; the

June 2011 lumbar MRI showing “very subtle retrolisthesis” and “mild right subarticular recess;” the

September 2011 “abnormal” NCV and “normal” EMG; and the November 2011 CT myelogram

showing “mild disc bulging.” (Id.) Nevertheless, she determined that they were “inconsistent with

the existence of a debilitating impairment and with the extent of physical examination deficits

exhibited.” (Id.)

       The ALJ also noted that Plaintiff’s FCEs by Dr. Sunakapakdee in September 2011 and

December 2011 found more restricted exertional capacities, but they did not consider the “consistent

findings of malingering.” (Id. at 35-36.) She acknowledged that while the frequency of treatment

appeared consistent with allegations of disability, this was outweighed by her conservative

treatment, including epidural steroid injections, pain management, and physical therapy. (Id. at 37.)



       The ALJ considered Dr. Gonzales’ opinions from April 2011 through August 2011, that

Plaintiff could not perform work during therapy or could only stand and walk for two hours without

lifting, but noted that Dr. Gonzales endorsed Dr. Gilbert’s August 2011 opinion that she could return

to work without restrictions. (Id. at 37.) She found this opinion consistent with Dr. Saunders’ July

2011 opinion that Plaintiff was able to return to work. (Id.) The ALJ gave “some weight” to these

opinions because they were “consistent with one another and were rendered by doctors who had

treated the claimant on numerous occasions since April 2011.” (Id.) She also referenced Dr.

Holder’s September 2011 opinion that Plaintiff was unable to return to work, but assigned it “less

weight” because it was inconsistent with the other opinions, was based on a single examination, and




                                                 22
because Dr. Holder was a chiropractor and not “an acceptable medical source.”5 (Id.)

        The ALJ also considered the SAMC opinion of Dr. Cremona who opined that Plaintiff could

perform a modified range of sedentary work, as well as the SAMC opinions of Drs. Reid and Post

who both opined that Plaintiff could perform a modified range of light work, but assigned greater

weight to the opinions of Drs. Reid and Post because “their opinions [were] more consistent with

[Plaintiff’s] conservative treatment, her reports of only mild or minimal symptoms occurring only

intermittently, and the consistent signs of malingering.” (Id. at 37-38.)

        In addition to objective medical evidence, the ALJ identified other evidence she considered

when assessing the consistency of Plaintiff’s statements on the intensity, persistence, and limiting

effects of her symptoms with the medical evidence in accordance with 20 C.F.R. § 404.1529 and

SSR 16-3p. (Id. at 34, 37.) The ALJ referenced Plaintiff’s treatment records and the fact she had

consistently endorsed the same type of symptoms, but noted that she did not describe debilitating

symptoms to her doctors and “typically endorsed only mild or minimal pain on only an intermittent

basis.” (Id. at 37.) The ALJ also noted Plaintiff’s testimony that she was “worse” in 2013 than she

had been in 2011, but that she had still endorsed limitations in 2011 of not driving, needing to lie

down sometimes, and requiring breaks when cooking and doing household chores. (Id. at 37.)

Nevertheless, the ALJ determined that these limitations supported a limitation in Plaintiff’s ability

to stand and/or walk with a sit-stand limitation, “but they [were] inconsistent with debilitating

limitations.” (Id.) She concluded that the RFC was supported by the objective medical evidence,


        5
          Federal regulations applying to claims filed before March 27, 2017, distinguished between evidence from
“acceptable medical sources,” which includes licensed physicians, licensed psychologists, licensed podiatrists, and
qualified speech-language pathologists, and evidence from “other sources,” which includes non-acceptable and
non-medical sources. See Buchanan v. Berryhill, No. 3:15-CV-3287-BH, 2017 WL 998513, at *8 (N.D. Tex. Mar.
14, 2017) (citing 20 C.F.R. § 404.1513). Nurse-practitioners, physicians’ assistants, naturopaths, chiropractors,
audiologists, and therapists are examples of “other medical sources.” See 20 C.F.R. § 404.1513(d)(1) (2012).

                                                        23
“particularly, the imaging and signs of malingering; the claimant’s reports of mild symptoms to

treating sources; and the claimant’s conservative treatment.” (Id. at 38.)

        Substantial evidence exists to support the ALJ’s RFC assessment, as the ALJ considered the

medical evidence in the record, including the treatment records, as well as the opinions of Plaintiff’s

treating physicians and the SAMCs. Because the disability determination falls within the purview

of the ALJ, she could give some weight to the opinions of Drs. Gonzales, Gilbert, and Saunders, and

give greater weight to the opinions of SAMCs Drs. Reid and Post than that of SAMC Dr. Cremona,

if she found them to be better supported by the evidence. See Frank, 326 F.3d at 620; see also

Oldham v. Schweiker, 660 F.2d 1078, 1084 (5th Cir. 1981) (“[T]he ALJ is free to reject the opinion

of any physician when the evidence supports a contrary conclusion.”); 20 C.F.R. § 404.1527(f)(1).

Additionally, the ALJ properly considered the opinions of chiropractors Drs. Holder and

Sunakapakdee by giving them little weight in her decision. See Porter v. Barnhart, 200 F. App’x

317, 319 (5th Cir. 2006) (holding that an ALJ did not err by refusing to find limitations based upon

a functional capacity evaluation from a chiropractor because “the ALJ was not required to rely on

the chiropractor’s evaluation in making the RFC finding because a chiropractor is not an acceptable

medical source” and other medical evidence did not show significant functional limitations). As the

fact-finder, the ALJ had the sole responsibility for determining whether Plaintiff’s testimony

regarding her alleged symptoms and functional limitations conflicted with other statements she made

and with other evidence in the record. See Muse v. Sullivan, 925 F.2d 785, 790 (5th Cir. 1991) (per

curiam); see also Newton v. Apfel, 209 F.3d 448, 452 (5th Cir. 2000) (“Conflicts in the evidence are

for the [ALJ] . . . to resolve.”).

        Plaintiff argues that the medical evidence in the record support “greater restrictions resulting


                                                  24
from [her] injury prior to her [date last insured].” (doc. 21 at 6.) In support, Plaintiff references the

February 16, 2012 examination by Dr. Pearson, who opined that Plaintiff had not yet reached MMI

as of February 16, 2012, and was likely to reach it by May 18, 2012. (Id.) The Fifth Circuit has

long recognized that “[r]etrospective medical diagnoses constitute relevant evidence of

pre-expiration disability, and properly corroborated retrospective medical diagnoses can be used to

establish disability onset dates.” Likes v. Callahan, 112 F.3d 189, 191 (5th Cir. 1997). To be

relevant, the retrospective opinion cannot simply express an opinion on the claimant’s current status;

it must clearly reference the relevant period of disability. McLendon v. Barnhart, 184 F. App’x 430,

432 (5th Cir. 2006) (citing Likes, 112 F.3d at 191; Ivy v. Sullivan, 898 F.2d 1045 (5th Cir. 1990)).

Here, there is no evidence the MMI assessment by Dr. Pearson referred to anything but her current

condition. (See doc, 14-1 at 495-500.) Because Dr. Pearson did not proffer a retrospective opinion,

his opinion was not relevant and did not need to be considered by the ALJ. See McLendon, 184 F.

App’x at 432.6

         The ALJ considered the medical evidence in the record. As the trier of fact, she was entitled

to weigh the evidence against other objective findings, including the opinion evidence available and

the record as a whole. See Walker v. Barnhart, 158 F. App’x 534, 535 (5th Cir. 2005) (citing

Newton, 209 F.3d at 458). Accordingly, a reviewing court must defer to the ALJ’s decisions. See

Leggett, 67 F.3d at 564. Because the ALJ relied on medical evidence in the record in making her

RFC determination, her assessment was supported by substantial evidence. See Greenspan, 38 F.3d

at 236 (noting in applying the substantial evidence standard, a reviewing court does not reweigh the

evidence, retry the issues, or substitute its own judgment). To the extent that Plaintiff complains of


         6
         Further, Dr. Pearson’s opinion is not entitled to special weight because he is a chiropractor and not an
acceptable medical source under the applicable regulations. See Porter, 200 F. App’x at 319.

                                                         25
the failure to include more restrictive limitations in the RFC, the ALJ did not err, and remand is not

required on this basis.

                                       IV. CONCLUSION

       The Commissioner’s decision is AFFIRMED.

       SO ORDERED, on this 19th day of March, 2020.



                                                       ___________________________________
                                                       IRMA CARRILLO RAMIREZ
                                                       UNITED STATES MAGISTRATE JUDGE




                                                 26
